                                                                                        ~EP 2 4 2019
                         AFFIDAVIT IN SUPPORT OF                                 Cl erk , U. S. 0 1~.tnct Court
                  AN APPLICATION FOR SEARCH WARRANTS                           Eastern District of Tennessee
                                                                                        At Greeneville
       I, Jared Sullivan, being first duly sworn, hereby depose and state as follows:


                  INTRODUCTION AND AGENT BACKGROUND


       1.     I make this affidavit in support of an application for a search warrant for the

following properties (herein after collectively referred to as the "Target Locations") and

one cellular telephone (herein after referred to as the "Target Telephone"):


      Target Location #1: 414 E. Watauga Ave, Johnson City, TN (American
      Toxicology Labs) -A free standing building that appears to originally have
      been a residential dwelling, but is now used for commercial purposes. It is a
      three-story building with white siding and a dark roof. The numbers "414"
      are displayed directly over the front door. It is positioned at the comer of E.
      Watauga Avenue and Baxter Street. There is a concrete driveway behind the
      building. Photographs of the building have been attached and labeled
      "Attachment A." The items sought for seizure are described in "Attachment
      B."

      Target Location #2: 113 Sterling Springs Drive, Johnson City, TN
      (Residence of Michael Dube) - A single family residential dwelling with
      brown brick and black shutters, and an attached three-car garage and storage
      containers in the driveway. The residence is positioned well off Sterling
      Springs Drive and has a long driveway. At the street, to the left of the
      driveway, there is a brick mailbox with an attached plate that reads "113
      Sterling Springs Dr." Photographs of the residence have been attached and
      labeled "Attachment C." The items sought for seizure are described in
      "Attachment D."

      Target Telephone: Assigned Phone Number (423) 946-4303 and Utilized
      by Michael Dube -According to records obtained from AT&T, this cellular
      telephone is subscribed to "American Toxicology Lab" of "113 Sterling
      Springs Dr, Johnson City, TN 37604". A full description of this phone is
      included in "Attachment E." The information sought for seizure are
      described in "Attachment F."




  Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 1 of 79 PageID #: 4
       2.     I am a Special Agent (SA) with the Drug Enforcement Administration

(DEA), United States Department of Justice, and have been so employed since March

2006. I am a federal law enforcement officer who is engaged in enforcing the criminal

drug laws and authorized to request a search warrant by the Attorney General. I am

currently assigned to Lexington, Kentucky Resident Office, Tactical Diversion Squad,

and have been since February 2011. Prior to my employment with DEA, I was a sworn

police officer in the State of Ohio for approximately 2 years. During my tenure with

DEA, I have participated in numerous investigations involving violations of federal drug

laws. I have attended training related to, and been instructed in many aspects of,

narcotics investigation and am familiar with the provisions of Title 21 of the United

States Code. I have initiated or participated in both physical and electronic surveillance;

the debriefing of numerous drug dealers, drug users, and informants regarding the

methods of drug trafficking operations, efforts utilized to avoid detection, and the means

and manner utilized to conceal their illegal profits; executed search warrants; and

analyzed records documenting the purchase and distribution of illegal drugs.


       3.     The facts in this affidavit come from my personal observations, my training

and experience, and information obtained from other agents/officers and witnesses. This

affidavit is intended to show merely that there is sufficient probable cause for the

requested warrants and does not set forth all of my knowledge about this matter.




                                              2



  Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 2 of 79 PageID #: 5
         4.      Based on my training and experience and the facts as set forth in this

affidavit, there is probable cause to believe that American Toxicology Labs, owed by Dr.

Michael Dube, has been involved in possible violations of Title 21, United States Code,

Section 846 (Conspiracy to Distribute Controlled Substances), and Title 18, United States

Code, Sections 134 7 and 1349 (Health Care Fraud and Conspiracy to Commit Health Care

Fraud) (collectively, "Target Offenses"). Furthermore, there is probable cause to believe

that a search of the Target Locations and Target Telephone will result in the seizure of

evidence related to the Target Offenses, more fully described in the aforementioned

attachments.


              OVERVIEW OF FEDERAL CONTROLLED SUBSTANCE LAWS

         5.      Under 21 U.S.C. § 84l(a)(l), it is "unlawful for any person knowingly or

intentionally ... to manufacture, distribute, or dispense, or possess with intent to

manufacture, distribute, or dispense, a controlled substance" unless otherwise authorized

by law. In tum, conspiring with another to unlawfully distribute or dispense a controlled

substance is a violation of 21 U.S.C. § 846.


         6.      Certain professionals, including doctors and pharmacists, are authorized to

dispense controlled substances, see 21 C.F.R. § 1306.03-06, but only so long as they

comply with federal law, including the regulations promulgated pursuant to 21 U.S.C.

§ 821.




                                               3



  Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 3 of 79 PageID #: 6
       7.      Under those regulations, "[a] prescription for a controlled substance to be

effective must be issued for a legitimate medical purpose by an individual practitioner

acting in the usual course of his professional practice." 21 C.F.R. § 1306.04.


       8.      The prescribing practitioner is responsible for the proper prescribing and

dispensing of controlled substances. A prescription issued outside the usual course of

professional treatment is not a valid prescription within the meaning and intent of the

Controlled Substances Act. See 21 U.S.C. § 829. Any person knowingly issuing such a

prescription shall be subject to the penalties provided for violations of the provisions of

law relating to controlled substances.


                       BACKGROUND ON BUPRENORPHINE


       9.      Buprenorphine is an opioid partial agonist and is classified as a Schedule III

controlled substance. Buprenorphine, like other opioids, produces effects such as euphoria

and respiratory depression. Naloxone, an opioid antagonist, is often paired with

buprenorphine to decrease the likelihood of diversion and misuse of the combination drug

product.     Brand name drugs containing buprenorphine include Suboxone, Subutex and

Zubsolv.

       10.     The Drug Addiction Treatment Act of 2000 (DATA 2000) enables

qualified physicians to treat opioid addiction with Schedule III, IV, and V narcotic opioid

medications that have been specifically approved by Food and Drug Administration

(FDA) for the treatment of opioid dependency. See 21 C.F.R. § 1301.28. The physician

                                              4



  Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 4 of 79 PageID #: 7
must be specifically registered with the DEA to permit the treatment of opioid

dependency, which requires a valid state medical license, a valid DEA registration, and a

specialty or subspecialty certificate in addiction. These physicians are often called

"DATA waived" physicians. Because only one narcotic medication in Schedules III-V

has FDA approval for the treatment of opioid addiction, "DATA waived physicians"

typically refers to providers who prescribe buprenorphine for the treatment of addiction.


       11.    Federal law limits the total number of patients a physician can treat at one

time with buprenorphine. Currently, the maximum number of patients a physician can

treat is 275, although physicians must have held a waiver to treat 100 patients for at least

one year before the physician is eligible to treat 275 patients.


       12.    I know from my training and experience that buprenorphine is a frequently

abused prescription medication in the United States and is often resold on the illicit street

market for profit. I also know that buprenorphine abusers often take the drug at the same

time as a benzodiazepine (such as Valium or Xanax) and/or gabapentin (Neurontin).

Investigators know that addicts have claimed these combinations increase the "high"

experienced by users, which makes these combinations specifically desirable to drug

abusers.


       13.    Due to this increased likelihood of abuse and diversion, Kentucky's

regulations setting forth the professional standards for physicians who prescribe

buprenorphine address the concurrent prescribing ofbuprenorphine and benzodiazepines:

                                              5



  Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 5 of 79 PageID #: 8
              Except as provided in paragraph (b) of this section,
              Buprenorphine-Mono-Product or Buprenorphine-Combined-
              with-Naloxone shall not be prescribed or dispensed to a patient
              who is also being prescribed benzodiazepines, other sedative
              hypnotics, stimulants or other opioids, without consultation of
              a physician who is certified by the American Board of
              Addiction Medicine, the American Board of Medical
              Specialties (ABMS) in psychiatry, or an American
              Osteopathic Association (AOA) certifying board in addiction
              medicine or psychiatry.

              (b) A physician may prescribe or dispense Buprenorphine-
              Mono-Product or Buprenorphine-Combined-with-Naloxone to
              a patient who is also being prescribed benzodiazepines, other
              sedative hypnotics, stimulants, or other opioids, without
              consultation in order to address an extraordinary and acute
              medical need not to exceed a combined period of thirty (30)
              days.
201 Ky. Admin. Reg. 9:270. This regulation significantly limits the availability of this

diversion-susceptible combination of drugs in Kentucky, increasing the desirability of

that combination if made available in a neighboring state.


       14.    Effective January 1, 2014, Kentucky Medicaid began covering

buprenorphine medications, as well as substance abuse-related treatment, such as

behavioral treatment and associated office visits. Accordingly, Kentucky's Medicaid

program covers the cost of a buprenorphine prescription and associated office visits if the

physician writing the prescription is an approved and enrolled Medicaid provider.

Because some providers continued charging Medicaid patients directly for these services

(i.e., charging the patients out-of-pocket rather than billing Medicaid), Kentucky's

Cabinet for Health and Family Services, Department of Medicaid Services issued a


                                             6



  Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 6 of 79 PageID #: 9
"Policy Clarification" on March 20, 2015, making clear that providers cannot charge

Medicaid patients directly (i.e., charge patients cash) for buprenorphine treatment. See

also 907 KAR 3:005.


                   OVERVIEW OF MEDICARE AND MEDICAID

       15.    The Medicare Program ("Medicare") is a federal "health care benefit

program," as defined by Title 18, United States Code, Section 24(b), that provides

benefits to persons who are over the age of sixty-five or disabled. Medicare is

administered by HHS through its agency, the Centers for Medicare & Medicaid Services

("CMS").


       16.    Individuals who qualify for Medicare benefits are commonly referred to as

"beneficiaries." Beneficiaries are eligible to receive a variety of services, including

hospital services ("Part A"), physician services ("Part B"), and prescription drug

coverage ("Part D"). Part D is an optional benefit, and is available, at additional cost, to

beneficiaries who are entitled to receive benefits under Medicare Part A or Part B.


       17.     The Kentucky Medicaid Program ("Medicaid") is a "health care benefit

program," as defined by Title 18, United States Code, Section 24(b ), which provides

benefits to low-income residents who meet certain eligibility requirements. Medicaid is

jointly funded by federal and state sources and administered by the CMS and by the

Kentucky Cabinet for Health and Family Services, Department for Medicaid Services.




                                              7



  Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 7 of 79 PageID #: 10
       18.     Individuals who qualify for Medicaid benefits are commonly referred to as

"members," and as members, they are eligible to receive hospital services, physician

services, and prescription drug benefits at no or low cost.


       19.     Both Medicare and Medicaid cover outpatient physician services, such as

office visits, minor surgical procedures, and laboratory services, including urine drug

testing ("UDT"), among a variety of other items and services.


       20.    Medical service providers, including clinics and physicians ("providers"),

meeting certain criteria can enroll in and obtain Medicare and Medicaid provider

numbers, which allow them to submit claims to Medicare and Medicaid, seeking

reimbursement for the cost of services provided to beneficiaries and members.


       21.    When seeking reimbursement, providers certify that: ( 1) the contents of the

claims form are true, correct, and complete; (2) the fonns are prepared in compliance

with the laws and regulations governing Medicare and Medicaid; and (3) the services

purportedly provided, as set forth in the claims, are medically necessary. If services

performed by providers are not medically necessary, they are not appropriately

reimbursable by Medicare and Medicaid.


       22.    Medicare and Medicaid require service providers to retain medical and

other documentation supporting claims for services at their premises and produce these

documents upon request.



                                             8



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 8 of 79 PageID #: 11
                                   CPT CODES & VDT


       23.    In order to receive payment from Medicare and Medicaid, providers are

required to submit health insurance claim forms either in hard copy or electronically.

When seeking reimbursement from Medicare and Medicaid, providers submit the cost of

the service provided together with the appropriate "procedure code," as defined by the

American Medical Association, and set forth and maintained in the Current Procedural

Terminology ("CPT") Manual. Although providers submit the cost of the service

provided, together with other information, Medicare and Medicaid reimburse providers

designated, specific amounts according to the CPT code utilized.


       24.    Both Medicare and Medicaid reimburse providers directly for the cost of

UDT furnished to eligible beneficiaries and members, provided the UDT is medically

necessary.


       25.    UDT is divided into two categories: presumptive (qualitative) testing and

definitive (quantitative) testing. Presumptive testing identifies which substances, if any,

are present in the provided specimen. Definitive testing identifies how much of a

particular substance is present in the provided specimen.


       26.    Presumptive testing is perfonned in a variety of ways, including utilizing

devices that are capable of being read by direct optical observation, such as "dipsticks" or

"cups" that react to the specimen and identify which drugs, if any, are present ("optical



                                             9



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 9 of 79 PageID #: 12
devices"), as well as by more complex testing performed by instrument chemistry

analyzers.


         27.   Definitive testing is perfonned by higher complexity instrument chemistry

analyzers.


        28.    Medicare and Medicaid, in certain instances, consider presumptive testing

to be medically necessary, and appropriately reimbursable, in the treatment of drug

addicts. Moreover, Medicare and Medicaid consider medically necessary, and therefore

appropriately reimbursable, definitive testing of substances that produced unexpected

results during presumptive testing. Conversely, routine definitive testing of substances

that did not yield unexpected results during previous presumptive testing is not medically

necessary and is not appropriately reimbursable by Medicare and Medicaid.


        29.    As of January 1, 2017 presumptive drug testing is reported with CPT codes

80305-80307 . 1 These codes differ based on the level of complexity of the testing

methodology, and are reimbursed at different rates-the more complex the test, the

greater the reimbursement. CPT codes 80305 and 80306, typically indicate that optical

devices were used to perform presumptive testing. Conversely, CPT code 80307, as it is




1
  From January 1, 2016 and continuing through December 31, 2016, these same codes were
previously designated with CPT codes G0477-G0479, respectively.

                                            10



    Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 10 of 79 PageID #: 13
reimbursed at a higher rate that CPT codes 80305 and 80306, indicates that a higher

complexity analyzer was used to perform the presumptive testing.


       30.    As of January 1, 2016, definitive drug testing is reported with CPT codes

G0480-G0483. These codes differ based on the number of drug classes, including

metabolites, tested, and are reimbursed at different rates-the more drugs tested, the

greater the reimbursement.


                             UDT & CLIA CERTIFICATION


       31.    Providers, including physicians and clinics, can perform and seek

reimbursement for UDT. However, for UDT, beyond tests performed by optical devices,

to be reimbursable by Medicare and Medicaid, providers are required to perform UDT in

laboratories with machines, instruments, and analyzers that comport with the Clinical

Laboratory Improvement Amendments of the Public Health Services Act ("CLIA

regulations"). See generally 42 U.S.C. § 263a.


       32.     Generally, CLIA regulations establish quality standards for laboratory

testing performed on specimens, such as blood, body fluid, and tissue, for the purpose of

diagnosis, prevention, or treatment of disease, or assessment of health. See 42 U.S.C. §

263a(a).


       33.    Through an accreditation body ("CLIA"), laboratories are certified and

receive certificates of accreditation indicating that the laboratories comport with CLIA


                                            11



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 11 of 79 PageID #: 14
regulations, and can perfonn tests up to their accreditation level-the more complex the

test performed, the higher the accreditation level needed ("CLIA certified" or "CLIA

certification"). See 42 U.S.C. § 263a(b) and (c).


       34.    In order for the UDT billed under CPT codes 80307 (presumptive testing)

and 00480-00483 (definitive testing), the UDT must be performed in a CLIA certified

laboratory.


                                  PROBABLE CAUSE


               Background of Investigation of Express Health Care (EHC)


       35 .   The Kentucky Attorney General's Office and the DEA have been

conducting a joint investigation into EHC Medical, its owner, Robert E. Taylor, and

others affiliated with EHC for suspected controlled substance and health care fraud

violations. The investigation indicates that physicians working at EHC clinics have

repeatedly distributed Suboxone (a buprenorphine drug product) and other controlled

substances outside the scope of professional practice and not for a legitimate medical

purpose.


       36.    EHC Medical, with locations at 2305 N. Gateway Avenue, Suite 4,

Harriman, Tennessee and 114 Perkins Lane, Jacksboro, Tennessee, was a narcotic

treatment program ("NTP") focusing on opioid dependency. In addition to purporting to

provide dependency assessment and counseling, the clinic prescribed buprenorphine.


                                            12



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 12 of 79 PageID #: 15
       37.    In December 2018, the convert portion of the DEA investigation of EHC

concluded with search warrants being executed at both EHC locations, as well as the

residences of Dr. Taylor (EHC's owner) and the supervising physicians, Dr. Evann

Herrell and Dr. Mark Grenkoski. Prior to the execution of the search warrants,

investigators learned that Dr. Taylor sold EHC Medical in November 2018 although the

practice appeared to be unchanged up until the search warrants were executed.

Investigators later found that EHC was sold to "Crossroads" and the EHC Medical

locations changed names shortly thereafter. The investigation into the historic activities

ofEHC Medical has continued, including through data analysis and witness interviews.


       38.    This affidavit sets forth the factual basis for the requested seizure warrant,

but does not attempt to detail the evidence uncovered in the broader investigation of EHC

and related individuals. Instead, I hereby incorporate the facts set forth in the affidavit I

previously submitted to the Court on December 12, 2018, in support of an application for

several search warrants in this investigation. See 3:18-MJ-2202.

       39.    During the investigation into EHC, investigators learned that EHC used

American Toxicology to conduct its UDT. Following the execution of the search

warrants, investigators obtained over three hundred complete EHC patient files from the

new ownership (Crossroads), pursuant to a Grand Jury Subpoena. Those patient files

corroborated that American Toxicology, among other laboratories, was being utilized to

perform UDTs on EHC patients. Investigators have since been investigating the



                                              13



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 13 of 79 PageID #: 16
administrative and billing practices that were collectively being practiced by EHC and

American Toxicology.




                             Background of Dr. Michael Dube


       40.    I know from a search of the Tennessee Secretary of State public website

that "American Toxicology Labs, LLC" is an active business, and has been since May

2013. The "Principal Office" and "Mailing Address" are both "113 Sterling Springs Dr,

Johnson City, TN". The "Registered Agent" is "Regan Dube" of" 113 Sterling Springs

Dr, Johnson City, TN". I know that Regan Dube is the current wife of Dr. Michael Dube

and that both Regan and Michael maintain a primary residence at 113 Sterling Springs

Dr, Johnson City, TN.


       41.    I have reviewed public court records from Tennessee regarding Dr. Dube's

divorce from his previous wife. In approximately 2002, a filing made on behalf of his ex-

wife states, "Early in the marriage and while living in Florida, Husband had a drug

problem and eventually began selling drugs. When some of Husband's friends started

getting arrested, they decided to move to a different part of Florida. After this move,

Husband began growing and selling marijuana, Husband eventually was arrested and

received probation." According to that filing, the Dubes eventually moved to Tennessee

and Michael Dube later went to medical school and became a physician.



                                             14



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 14 of 79 PageID #: 17
       42 .   Based on DEA records, I know Dr. Dube was investigated for "writing

excessive prescriptions for hydrocodone and other controlled substances in 2006. In

2007, Dr. Dube's Medical License was placed on probation for improper prescribing. In

2009, Dr. Dube admitted to self-administering hydrocodone and surrendered his DEA

registration for cause. In 2010, Dr. Dube was arrested by the DEA for charges that

included obtaining hydrocodone by misrepresentation, fraud and forgery. Dr. Dube later

pleaded guilty to charges of: "Failure to maintain records required by the controlled

substance act" and "Making a false statement to a federal agency". As part of a plea

agreement, Dr. Dube received 5 years of probation and a $25 ,000 fine.


       43.    Investigators have learned through multiple interviews and reviewing

business and financial records that Dr. Dube is now the owner of many medical-related

businesses including American Toxicology Labs and several medical clinics that

specialize in addiction treatment.


         Relationship between Dr. Taylor (EHC) and Dr. Dube (American Toxicology)


       44.    Through multiple interviews in this investigation, including two former

EHC physicians, I have learned that Dr. Taylor and Dr. Dube are longtime

friends/associates. During an interview with Dr. Keri Mcfarlane, a former EHC

physician/supervisor, she described Dr. Dube and Dr. Taylor as "really good friends".

Dr. Mcfarlane told investigators that Dr. Dube got Dr. Taylor started in the addiction

treatment field. Dr. Mcfarlane said that EHC was using Dr. Dube's lab, American

                                            15



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 15 of 79 PageID #: 18
Toxicology, to perform the UDT from early in EHC's existence. Dr. Mcfarlane said she

knew American Toxicology was billing patients' insurance/Medicaid, however she did

not understand how the clinic (EHC) could charge cash yet the UDT were billed to

insurance/Medicaid. In an interview with Dr. Michael LaPaglia, a former EHC

physician, he said Dr. Taylor and Dr. Dube were good friends and went through

residency together. Dr. Lapaglia stated that Dr. Dube and Dr. Taylor smoke marijuana

together and fish together. (Note: Dr. Lapaglia also said he, himself, has smoked

marijuana with Dr. Taylor. Furthermore, investigators located approximately an ounce of

marijuana at Dr. Taylor's residence when executing a search warrant in December 2018

and Dr. Taylor admitted to smoking marijuana regularly.) Dr. Lapaglia said American

Toxicology bills insurance (primarily government subsidized plans) for the EHC urine

analysis. He said American Toxicology makes so much money from billing for those

samples that the lab can afford to receive no payments for the samples collected from

non-insured EHC patients.


       45.    I know from discussions with EHC employees that American Toxicology

and EHC were very closely linked and American Toxicology maintained an employee

inside each of the EHC locations. Through discussions with EHC employees and

American Toxicology employees, I know that EHC (specifically Lori Barnett who was

the Facility Director at EHC and Dr. Taylor's girlfriend) had a role in hiring the

American Toxicology employees that sat inside EHC.



                                             16



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 16 of 79 PageID #: 19
       46.    On December 13, 2018, myself and other investigators conducted lengthy

consensual interviews with Dr. Taylor and Lori Barnett at their home, during the

execution of a search warrant at the residence. Barnett told me that EHC used American

Toxicology, "the whole time." I asked both Dr. Taylor and Barnett (separately) how

American Toxicology made money. Barnett said she was unaware of how American

Toxicology made income from the EHC UDT. Barnett said, "I did no collections for

them, I didn't talk money with them, we had no money exchanged with the lab, so

however they get paid for their samples, I don't know." Barnett confirmed that the lab

did not collect money from EHC patients. During the interview with Dr. Taylor, I asked

him about the drug testing and he said it is done "completely separate". He claimed that

he could not remember the name of the lab and said investigators would have to ask Lori

(Barnett). He said he previously used Labcorp and Quest but has changed. He said he

doesn't know how the lab is paid and said, "I don't mess with any of that". He said none

of the cash collected by EHC (from patients) is provided to the lab for laboratory

services. When asked how the lab then makes money, Dr. Taylor said, "That's their

doings, I truly don't know". He said, "They don't like us much, because undoubtedly they

don't make a lot of money". He said he does not pay the lab anything and the lab does

not pay him anything. He said the onsite lab employees do not collect payments from the

EHC patients. When SA Sullivan said, "They must be billing the patient or insurance",

Dr. Taylor agreed, "They have to be" . I believe the statements from Dr. Taylor were

dishonest because, as detailed in the paragraphs below, Dr. Taylor and Dr. Dube are

                                            17



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 17 of 79 PageID #: 20
known close associates and therefore it's disingenuous to say "They don't like us much"

and therefore it is not believable that Dr. Taylor was not familiar with the name of Dr.

Dube's lab (of which an employee sits in Dr. Taylor's clinic) nor the way in which that

lab profits from its association with EHC. I believe Dr. Taylor's evasive comments

regarding the lab (American Toxicology) was an attempt to deter investigators from

detecting the alleged fraud that was occurring between the two businesses/friends.


       47.    During the search warrant at Dr. Taylor's residence, I seized Dr. Taylor's

cellular telephone. Dr. Taylor at first refused consent to search the phone but later said

he would consent to the search after he learned the phone was going to be seized. Given

the circumstances, I sought and obtained a search warrant for the phone. I have since

reviewed some of the text messages on the phone between Dr. Taylor and Dr. Dube, who

used the Target Telephone, (423) 946-4303. Those communications were frequent and

date back to September 2012. The communications clearly indicate that Dr. Dube and

Dr. Taylor were more than business associates, and that they were in fact close friends.

During the communications, Dr. Dube and Dr. Taylor discuss personal matters as well as

business matters. The messages reveal that the two vacation, attend parties and fish

together and that they have known one another since at least the 1990s.


       48.   As an example of the trusted nature of their friendship, during one of the

text messages to Dr. Taylor, sent in September 2012, Dr. Dube boasted of an extra-

marital relationship he was involved in and stated, "Hooters girl ETSU student. I help


                                             18



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 18 of 79 PageID #: 21
her. She me. Please don't judge. I'm sorry"; Dr. Dube included a pornographic

photograph of the female companion. In another text message, Dr. Dube wrote, "Poor

nose is still trying to recover from the cocaine wars 1978 thru 1984 south Beach Miami".


       49.      I know from financial records obtained from BB&T Bank, pursuant to a

Grand Jury Subpoena, that Dr. Dube sent a personal check to Dr. Taylor, in the amount of

$50,000. A notation on the check indicates the funds were a personal loan. The check

was dated 12/21/18, approximately one week after investigators executed seizure

warrants on many of Dr. Taylor's accounts. This further illustrates the close relationship

between Dr. Dube and Dr. Taylor and corroborates that Dr. Taylor likely lied to

investigators about not knowing details of the lab so closely aligned with EHC.


             Business-Related Communications between Dr. Dube and Dr. Taylor


       50.      Prior to Dr. Taylor opening a clinic, he wrote to Dr. Dube about his

discontentment with his status as an ER doctor. On 10/21/12, Dr. Taylor wrote to Dr.

Dube, "Hey mike, In Omaha getting ass kicked as I kiss patient ass. After or through

holidays over lets get together and please Show me how to escape. I'm dying a slow

brutal death in ER. Help me my friend!!" The text messages show that Dr. Dube

provided frequent advice to Dr. Taylor regarding Dr. Taylor's start up and administration

of a Suboxone/addiction clinic.


       51.      It is clear from the messages that Dr. Taylor's primary motivation for

opening a Suboxone clinic is the financial incentive. On 12/07/12, Dr. Taylor wrote Dr.
                                              19



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 19 of 79 PageID #: 22
Dube a text message that included, "You ready to get me going Jan Feb, Fuck ER, I am

ready to make$$, Fish, Travel, That's all:)".


       52.    On 12/18/12, Dr. Taylor wrote, "Mike, I have done test and counting down

days. Is there a legal loophole So I care for more than 30 Patients? 30 does not make

$$." Dr. Dube responded, "Yes" and "Got u covered". Dr. Taylor then wrote, "OK,

Thought you would." On 1/4/13, Dr. Taylor wrote, "Can't figure how to overcome the

30 pt max Crap. Is there a way?" Dr. Dube replied, "Yea ill tell u when u get here its

easy." The texts reveal that Dr. Taylor and Dr. Dube then scheduled a meeting at Dube's

residence for a "crash course" on getting Dr. Taylor's clinic started. Dr. Dube provided

Dr. Taylor with the address of Target Location #2 as his residence, the location of the

meeting. It is clear to me from the messages that Dr. Taylor feared the limitations of his

new DEA registration that only allowed him to treat 30 patients for addiction during the

first year. I believe the messages indicate Dr. Taylor feared the limitation would prevent

him from turning a large enough profit and therefore he was seeking a "loophole" that

would allow him to practice outside the scope of the limitations of his DEA registration.

Based on the following, I believe Dr. Dube's solution involved treating some of the

clinic's patients as "chronic pain" patients as opposed to "addiction patients", although in

reality, all the patients received very similar prescriptions, primarily Suboxone,

regardless if they were seen for "addiction" or "chronic pain". I know from interviewing

former EHC employees and reviewing EHC patient files that this method was used at

EHC for several years and it allowed EHC to see more patients that than the collective
                                             20


 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 20 of 79 PageID #: 23
physicians' DEA limitation numbers permitted. One previous employee I spoke to

described this method as disingenuous because, in her opinion, all the patients at EHC

were addicts. Later in the text message communications, Dr. Dube provided advice

regarding advertising; he suggested that Dr. Taylor not use the words "chronic pain"

because it would attract less desirable patients seeking Oxycodone. I believe this shows

that Dr. Dube was aware that EHC was categorizing some of their patients as being

treated for "pain" although all the patients were being treated with Suboxone as opposed

to the pain patients being treated with other medications, such as Oxycodone.


       53.    After Dr. Taylor's clinic was opened, Dr. Dube continued to provide Dr.

Taylor with frequent advice and the two discussed specific business practices/issues on a

regular basis. Dr. Dube advised Dr. Taylor about the amounts he should charge patients

and how the physicians should be paid. Dr. Dube and Dr. Taylor also discussed the

hiring, placements and payments to American Toxicology employees that were located in

the EHC clinics. The two also discussed medical dosing, for example on 5/20/14, Dr.

Dube wrote, "Hey zubsove tid is only 170 ms equivalents per day. Won't get flagged."


       54.    The messages indicate that Dr. Dube referred some physicians to Dr.

Taylor; some names that are specifically referenced include Dr. Stephen Cirelli, Dr.

Robert Ferretti, and Dr. Greg Kesterson. In early 2013, it's apparent that Dr. Taylor

needed to hire a physician. On 3/11/13, Dr. Taylor wrote a message that included,

"Looks like I may need one in about 12 weeks. I'm going to start Looking now. Touch


                                            21



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 21 of 79 PageID #: 24
base with your Knox contact and see if any broken mds In Knox to work. My guys are

ER and will Go out and do on there on (SP), So I have avoided them thus far". On

3/12/13, Dr. Taylor wrote, "I need your wisdom and help. I need a broken doctor. At this

rate And my next advertising blitz I will need one in about 12 weeks. So with the 45 day

wait that means recruiting one within about 6 weeks. I can recruit a doctor from ER but

they will take, copy and compete in a New York second. What to do?" These text

messages further emphasis that Dr. Taylor was not focused on the quality of care his

patients/customers would receive at EHC with a "broken" physician, but rather what was

most advantageous for his business/financial aspirations.


       55.    As Dr. Taylor's clinic opened and became successful, the communications

between Dr. Dube and Dr. Taylor often involved the amount of money that was being

made. On 2/22/13, Dr. Taylor wrote, "All ads, all office paid for in full in cash!! At top

floor Hilton overlooking city, Grey goose on rocks, Superb smoke, A woman 14 yrs my

younger and hot, Life is good. Thanks for your help." On 4/5/13, in a series of text

messages, Dr. Dube wrote, "you may break 9000 today." Taylor responded, "7200". On

8/3/13, Dr. Taylor wrote, "Hey man Had a 20k day this week, 125k Month, Monday have

2 docs and 115 scheduled, Pulling myself off stage and placing the Other docs

performing. Gladly Pay 1/3 to be off:) Got the fever for some snook in the mangroves

and cravale ripping my line out.". On 8/5/13, Dr. Taylor wrote, "The office machine ran

well today, 2 docs worked 32k:)." Taylor later added, "2 days, 54k:)))))".    On 2/5/14,

Dr. Taylor and Dr. Dube were discussing a physician "Todd" that was apparently going
                                            22


 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 22 of 79 PageID #: 25
through a difficult time and Dr. Taylor asked for Dr. Dube's assistance in keeping the

struggling physician focused on the money to be earned. Dr. Taylor wrote, "I need him

March 14 and 15, I have 100 people booked for him those two days (he will make 12.5k

for 2 days)".


       56.      Throughout the communications, there is also a noted concern and distain

for law enforcement and regulatory entities. On 1/14/13, Dr. Taylor wrote a text that

included, "Local chief of police and x DEA will be issue. Next county over is the main

market. 15 minutes down road. New hospital With new complex that left empty offices.

Think I may need to set up shop one county over to avoid trouble and red flags." On

8/10/13, Dr. Taylor was in Washington DC and Dr. Dube recalled his previous problems

with law enforcement. Dr. Dube wrote, "Shoot FBI and dea one for me! I'd really

appreciate it". A review of text messages stored on a phone seized from Lori Barnett

shows that on the following day, Barnett sent a photograph to Dr. Dube that depicted

Barnett standing in front of a "J. Edgar Hoover FBI Building" sign while she displayed

her middle finger. The body of that text reads, "This ones especially for you Mike! DEA

to come soon!" Dr. Dube replied to Barnett, "My heart just doubled in size and

electricity shot up then down my spine. Awesome!" On 6/21/14, Dr. Dube wrote to Dr.

Taylor, "We avoid the pharmacy board witch hunt!!!! Screw these tn and ky boys." On

1/12/17, Dr. Dube wrote, "Tough times in Jc. I emailed Lori". He then added, "Watch

local WJHL abc news about suboxone clinics not being compliant with new laws." On

8/24/17, Dr. Dube wrote Taylor about his concern that a nearby county had become a
                                            23



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 23 of 79 PageID #: 26
"HIDTA area" and wondered if it would, "have any significant impact" on he and Taylor.

I know from experience that HIDTA stands for High Intensity Drug Trafficking Area and

one of its primary functions is to supply law enforcement in a designated area with

additional resources to combat illegal drug activity.


       57.    In late 2013, discussion emerged regarding Dr. Dube starting a lab. On

12/16/13, Dr. Dube wrote, "Go live on tox lab today. Few weeks till we roll you in. Got

to work out the bugs that will show up." Dr. Taylor replied, "Make it purr and rain,

Congrats!" On 1/20/14, Dr. Taylor wrote, "How much longer am I going to send away

so much Urine money? Significant money sucking away via Ups, Makes a fellow want to

cry." Dr. Dube replied, "Yea. In am callin Nashville again for clia an tn liscence (sp).

Everyone I talk to says same thing. Slow process." Dr. Taylor later wrote, "Mike we

need to push Back visit by one week so I can let old lab people to clear out. Is that ok

with you?" The messages reveal that shortly thereafter, Dube's lab began providing

services to EHC for UDT. Lab needs and pricing then became on ongoing topic in the

conversations. For example, on 10/19/14, Dr. Dube wrote, "The confirmation lab in

Colorado owner call me yesterday. He is the one that Jason and George set us up with.

The new lab said they want 10 percent self pay and that they too can't collect for

Kentucky Medicaid. I feel that he is going to refuse to work with us. I'll know in am. I

have an alternative plan."




                                             24



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 24 of 79 PageID #: 27
       58.    On 7/27/16, Dr. Dube wrote, "Any KY plans you want to get in network

with? I have a meeting with the Medicaid commissioner and the secretary of health." On

3/16/18, Dr. Dube advised Dr. Taylor, "Do not see patients at all costs. Separate yourself

from dictating policy except as described from state. Ninja." Dr. Taylor replied,

"Agreed". I believe Dr. Dube was advising Dr. Taylor not to treat patients nor dictate the

procedures at EHC and therefore limiting the liability/exposure which would then

presumably fall on the practicing physicians.


    Concerning Practices/Billing Occurring between EHC and American Toxicology


       59.   As detailed in the incorporated affidavit, EHC was a cash-only business.

However, I know from interviews of former EHC employees and through coordination

with HHS, for several years EHC employees completed prior authorizations (PAs) for

insurances, including Medicaid/Medicare, which allowed EHC patients to fill their

prescriptions at pharmacies for a greatly reduced amount. This was a substantial

incentive for EHC patients, and therefore EHC went to great lengths to continue this

service. I have spoken to former EHC employees that detailed the coordination/efforts

that EHC took to ensure that the PAs were approved, which included using physicians'

pre-captured digital signatures to complete PAs in the names of Medicaid/Medicare

approved EHC physicians, even on days those physicians did not work nor met with

patients. Furthermore, former EHC employees have told me they coordinated with

pharmacies to change the physicians' names on prescriptions that were issued by


                                            25



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 25 of 79 PageID #: 28
physicians that were not Medicaid/Medicare approved (in Kentucky) to the names of

physicians that were approved, although the later never actually met with the patient.


       60.    I have spoken with Lee Guice, the Director of Policy & Operations for the

Department of Medicaid Services, who has confirmed that these practices are outside of

the regulations of Medicaid. EHC only discontinued this practice, in approximately

2016, after being notified by governing entities that it was outside of the regulations for

Medicaid providers to treat Medicaid patients, yet charge cash for the office visits.

Therefore, in order to continue charging cash for the office visits, EHC was forced to

withdraw most of its physicians from Medicaid, and therefore the Medicaid P As could no

longer be completed (by providers no longer participating in Medicaid). During the

investigation, investigators also learned and confirmed that EHC was issuing

Benzodiazepine prescriptions in combination with Suboxone. As detailed in paragraph

13 above, Kentucky regulations placed special requirements on this type of prescribing. I

know from interviews conducted and evidence collected during this investigation that due

to the regulations, pharmacies in Kentucky demanded that a Board Certified Addiction

Specialist from EHC prescribe the Benzodiazepine prescriptions that were issued along

with Suboxone before the pharmacies would fill the prescriptions. To remedy this, our

investigation revealed that the EHC patients were often given benzodiazepine

prescriptions signed by a board certified physician who never actually met with the

patient. In other words, patients were often seen by physicians who were not board

certified, then given a benzodiazepine prescription signed by a different (certified)
                                             26


 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 26 of 79 PageID #: 29
physician who signed the prescription without seeing the patient. On occasions when a

Kentucky patient accidently received a benzodiazepine prescription from a non-certified

physician, EHC employees coordinated with Kentucky pharmacies to have the

physicians' names changed on those prescriptions. These concerning behaviors are

described more in-depth in the incorporated affidavit, however they are re-emphasized

here to show that at EHC there was a culture that included the frequent changing of

physicians' names on important documents, such as PAs and prescriptions, in an effort to

appear compliant with regulations, even if the true focus was on retaining customers and

increasing profits. I believe the paragraphs that follow demonstrate that additional

concerning practices were occurring in regards to the billing of the UDT.


       61.    I have coordinated with investigators from the Department of Health and

Human Sservices ("HHS") during this investigation and have been provided with

Medicaid/Medicare billing data from HHS. Based on discussions with HHS, I know that

many ofEHC's patients were on Medicaid, Medicare, and sometimes both. Regarding

the patients that are on Medicare and Medicaid, I know billed services for those patients

are primarily paid for by Medicare and then, at times, remaining amounts are funded by

Medicaid.


      62.    Based on the data provided by HHS, I know that American Toxicology

submitted billing (to Medicaid/Medicare) for over 1,600 unique Kentucky patients

between 2014 and early 2019. Those claims have resulted in over $4.9 million in


                                            27



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 27 of 79 PageID #: 30
(Kentucky) Medicare funds provided to American Toxicology and over $1.5 million in

(Kentucky) Medicaid funds provided to American Toxicology. It is important to note

those figures do not include income American Toxicology received from private

insurances and Tennessee Medicare/Medicaid plans for performing analysis for EHC.


       63.     Although investigators of the DEA and HHS continue to analyze the

Medicare/Medicaid billing data, and a full scope of this behavior has not yet been determined,

investigators have found examples of initial American Toxicology claims (for EHC patients)

being denied and then the claims were re-submitted with different "referring provider" names

which resulted in the claims being paid.


       64.     As previously referenced, effective January 1, 2014, Kentucky Medicaid

began covering buprenorphine medications, as well as substance abuse-related treatment,

such as behavioral treatment and associated office visits. Accordingly, Kentucky's

Medicaid program covers the cost of a buprenorphine prescription and associated office

visits if the physician writing the prescription is an approved and enrolled Medicaid

provider. Because some providers continued charging Medicaid patients directly for

these services (i.e., charging the patients out-of-pocket rather than billing Medicaid),

Kentucky's Cabinet for Health and Family Services, Department of Medicaid Services

issued a "Policy Clarification" on March 20, 2015, making clear that providers cannot

charge Medicaid patients directly (i.e., charge patients cash) for buprenorphine treatment.

See also 907 KAR 3:005. I know from my discussion with Dr. Mcfarlane that EHC,

including herself, got in trouble with Tennessee Medicaid in approximately 2016 for

                                               28



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 28 of 79 PageID #: 31
continuing to charge cash for office visits in which Medicaid recipients were seen by

Medicaid providers. Dr. Mcfarlane said the concerns from Medicaid resulted in EHC

physicians, including herself, going before the Medical Board for their non-compliance

with the regulations and EHC stopped this practice shortly thereafter. I have learned

from multiple fomier EHC employees that instead of accepting Medicaid, Medicare, and

other insurances, EHC unenrolled some of its providers from Medicare and Medicaid so

that the clinic could continue charging Medicare and Medicaid patients cash. During my

aforementioned discussion with Director Guice, of the Department of Medicaid Services,

Director Guice conveyed that EHC's business practice, since its physicians withdrew

from Medicaid, makes it impossible for the Medicaid billing of the UDTs to have been

completed in a manner that is within regulations. Most noteworthy is that EHC began

specifically avoiding the placement of Medicaid patients with Medicaid providers, in

order to continue charging cash and avoiding further non-compliance with regulations for

which they had already been reprimanded. Therefore, given that these Medicaid patients

were not seen by Medicaid providers, it is a certainty that a Medicaid provider did not

meet with the patient and establish the medical necessity for the urine testing. Director

Guice said the provider, determining the medical necessity, must be enrolled in Medicaid.

Director Guice also said Medicaid does not pay for labs requested by non-Medicaid

providers. Therefore, my investigation suggests that after EHC physicians withdrew

from Medicaid, American Toxicology could not have billed Medicaid for UDTs ordered

by EHC's non-Medicaid providers.      In other words, one can't avoid using a Medicaid

                                            29


 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 29 of 79 PageID #: 32
provider in order to charge cash for the visit, yet file for Medicaid to pay for the

subsequent UDT associated with that patient visit. However, I have detailed below

evidence that shows this is exactly what EHC and American Toxicology conspired to do.

I believe EHC and American Toxicology operated outside the scope of accepted practices

and regulations to ensure insurers paid for EHC's patients' UDTs.


       65.    In March 2019, investigators interviewed a fonner EHC employee (EHCl)

who performed administrative duties. EHCl speculated that American Toxicology

was doing insurance fraud, which involved changing physicians' names on the "pee

fonns". EHCl was not sure if Dr. Taylor and Lori Barnett were aware of the suspected

fraud but she knew they were good friends with Dr. Dube, the owner of American

Toxicology. EHCl was told when she was hired that the $375 (patient fee) included the

cost of the drug screens and patients would not be billed. I have since learned from other

patients that they are not aware ofEHC paying any of the cash fee collected from EHC

patients to American Toxicology for lab work. EHCl recalled that she then learned that

EHC patients were receiving bills for the urine testing, further confirming that the cash

fee paid to EHC was not covering the cost of the UDTs. EHC 1 then started noticing that

TennCare (Tennessee's Medicaid program) doctor's names were being put on the billing

for the urine labs even when other physicians (who were not affiliated with Medicaid),

actually saw the patients. EHCl continued working at the clinic following the sale to

Crossroads. She said under the new ownership, Crossroads, "[t]he doctors sign the



                                             30



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 30 of 79 PageID #: 33
requisition themselves", and they now keep copies of the requisitions to make sure the

same physicians on the requisitions are the physicians that saw the patients.


       66.    In March 2019, investigators interviewed a former American Toxicology

employee (ATl) who worked inside EHC. ATl was also a former EHC employee.

During her tenure as an employee at American Toxicology she reported daily to EHC and

aided in collecting and processing urine samples for testing. ATl was fired from

American Toxicology and referenced a disagreement she had with another employee.

However, ATl stated she, in part, believes she was fired because of her non-compliance

with suspicious activity. ATl said she was told she was putting the "wrong doctor" on

the paperwork, but in reality she was putting the name of the physician that

actually met with the patient. She said, "They wanted me to fit their purposes of

insurance." She explained that she was no longer allowed to circle the name of the

physician that saw the patient if that physician was not covered by

Medicare/Medicaid. She said EHC had few Medicaid physicians on staff. She said

they continued to file Medicaid billing for urine testing under physicians' names, "who

already quit awhile back". She said her boss, Becky Hughes, told her to stop putting

doctors' names on the paperwork. She said she didn't want to lie for anyone and therefore

lost her job. ATl specifically referenced Dr. Mcfarlane when asked which physicians'

names were being used after they departed EHC.




                                            31



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 31 of 79 PageID #: 34
       67.      I have interviewed Dr. Erin Hood, a former EHC physician, on two

occas10ns. Dr. Hood told me she is not aware of anyone misusing/forging her

signature. She said she personally signed prescriptions and UDT request forms and she

only signed UDT forms for patients that she personally met with. However, she said in

the Fall 2018, Dr. Matthew Rasberry received calls from an insurance/Medicaid official

who was asking about patients Dr. Rasberry had never seen. She said this upset Dr.

Rasberry because he learned EHC was using his name on UDT requests for patients he

had not seen.


       68.      I have reviewed many American Toxicology drug screen results pages

contained in the EHC patient files received from Crossroads. They often have conflicting

information when compared with the EHC patient file itself. For example, EHC patient

"FE" went to EHC on 6/21/18. The patient evaluation form indicates FE was seen by Dr.

Stephen Cirelli, however the American Toxicology reports show the "Requesting Party"

as Dr. Erin Hood. Also, patient "JM" was seen throughout 2017 and 2018 and the

Requesting Party for the UDT is frequently listed as Dr. Robert Taylor although the

patient files show JM was treated by physicians other than Dr. Taylor. Such

discrepancies were common to find in the patient files.


      69.       One significant finding in the files was the use of former EHC physicians

as the "Requesting Party" on the American Toxicology results pages, even on dates well

past the time those physicians had left EHC. Dr. Mcfarlane told me she stopped working


                                             32



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 32 of 79 PageID #: 35
for EHC in October 2016. However, I have reviewed many American Toxicology results

pages that list Dr. Mcfarlane as the Requesting Party for EHC UDT well after that time.

Some examples include: The results pages for patient "AH" show Dr. McFarlane as the

Requesting Party for samples collected/tested in January and February of 2019; EHC

patients, "GG" and "TB" also have Dr. McFarlane's name as the Requesting Party for

samples collected/tested in 2018. With little effort, I have located many other examples

of Dr. McFarlane's name used as the Requesting Party well after her departure from

EHC. I have also reviewed Medicare billing data which shows that Dr. Mcfarlane was

the "referring provider" for many tests performed by American Toxicology and billed to

Medicare well after October 2016. I have recently spoken to Dr. Mcfarlane and she

confirmed that in her current practices, she does not make submissions to American

Toxicology, and therefore it can be concluded that the submissions to Medicare (via

American Toxicology) in Dr. McFarlane's name since late 2016 likely represent

fraudulent activity.


       70.     Additionally, I have come across several examples in which Dr. Cyrus

Erikson's name is listed as a Requesting Party well after his departure in 2016. Given

the relatively small amount of files I have reviewed, compared to the patient population

at EHC, I believe the use of incorrect names listed as Requesting Party on American

Toxicology forms is vast and widespread. During my discussion with Director Guise,

she conveyed that any false statement on the supporting documentation for a Medicaid



                                            33



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 33 of 79 PageID #: 36
claim would be a concern and the claims would not have been paid had these findings

been known to Medicaid.


                 Excessive Billing for Presumptive and Definitive Testing


       71.    As previously noted in this affidavit, Medicare and Medicaid consider

medically necessary, and therefore appropriately reimbursable, definitive testing of

substances that produced unexpected results during presumptive testing. Conversely,

routine definitive testing of substances that did not yield unexpected results during

previous presumptive testing is not medically necessary and is not appropriately

reimbursable by Medicare and Medicaid.


       72.    During an interview with investigators in December 2018, Dr. Herrell

stated that EHC uses drug test strips (often referred to as dip-stick tests and/or point-of-

care tests) to test for some drugs and the urine samples were then sent off for additional

testing. During an interview with Lori Barnett, also in December 2018, she said EHC

used "dip-stick" tests in-house but due to those test being inaccurate, the samples were

then sent to an outside lab.


       73.    Based on a review of patient files received from Crossroads, documents

seized from EHC and claims data received from HHS, I know that EHC and/or American

Toxicology employees very often ordered both presumptive testing and definitive testing

for EHC patients. This, in conjunction with the above statements by Dr. Herrell and

Barnett, demonstrates that EHC patients' urine samples may have been tested as many as
                                              34



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 34 of 79 PageID #: 37
three times. During discussions with Dr. Mcfarlane, she too referenced the point-of-care

(dip-stick) tests. When I informed Dr. Mcfarlane that many of the samples were then

sent for two additional tests (presumptive and definitive), Dr. Mcfarlane said it was

logical to send for confirmation testing of the dip-stick tests, but she could not rationalize

why both a presumptive and definitive test would be ordered. Dr. Mcfarlane stated that

the physicians at EHC did not make the decisions on what tests were ordered.


       74.    The test results in the patient files suggest that it was EHC's common

practice to receive a definitive test for nearly all patients and all samples. If it was given

that a definitive test would be performed, there is no justification for also ordering the

presumptive test, as the definitive test would contain all of those same results, and more.

The necessity for this less-inclusive test is even further compounded when one considers

that the sample likely already underwent an on-site dip-stick test, which is also a

presumptive test.


       75.    Based on the documents reviewed to date, it is not entirely clear to me if the

presumptive and definitive tests were done consecutively or concurrently, although it

appears they were done concurrently because the "Test Date" on the results pages for the

tests most often show the same date. If, in fact, the tests were done concurrently, it again

significantly raises the question as to the necessity of the presumptive test given that the

definitive test would contain all of those results, and more.




                                              35



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 35 of 79 PageID #: 38
       76.       Even if the tests were done consecutively (presumably the definitive to

confirm the presumptive) there would still be no explanation as to why definitive tests

were ordered on the occasions when the presumptive tests showed no unexpected

outcomes.


       77.      While in many cases there were unexpected results (or failed screens) in the

presumptive test, which could justify definitive testing, I have found many examples in

my review of patient files where no unexpected results were found, yet the definitive test

was still performed. Examples of this are frequent and easy to locate in the patient files

received from Crossroads. It is more difficult however to determine when such examples

were billed to Medicaid, Medicare and/or private insurances. Below are some examples

that I have cross referenced with the Medicare/Medicaid billing data provided to me by

HHS, to ensure these examples were submitted to Kentucky Medicare/Medicaid for

funding.


      -      Patient "JM" went to EHC monthly in 2018. On at least 7/20/18, 9/14/18,

             10/12/18 and 11/9/18, JM's presumptive tests had no unexpected results, yet

             definitive tests were performed and billed to Medicaid. The American

             Toxicology results pages have no name in the "Requesting Party" fields. The

             EHC patient file shows JM saw Dr. Erin Hood on three of those occasions and

             Dr. Stephen Cirelli on one occasion. In the Medicare/Medicaid billing data,

             only one date (7 /20/18) has a "provider" name and it is Helen Bidawid. (Note:


                                              36



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 36 of 79 PageID #: 39
        I know from interviewing Dr. Hood that she is a Medicaid provider. During

        that interview, she said EHC ensured that she didn't see Medicaid patients at

        EHC, in order to stay compliant with Medicaid regulations. That however

        appears to be incorrect, as JM is a Medicaid patient.)

    -   Patient "AM" was seen monthly at EHC in 2017 and 2018. On 11/3/17, AM's

        presumptive test had no inconsistencies, yet a definitive test was performed.

        Both tests were billed to Kentucky Medicare/Medicaid. The EHC files shows

        that AM met with Dr. Matthew Rasberry that day. The American Toxicology

        results pages show that Dr. Herrell requested both tests. The Medicare data

        shows Dr. Rasberry as the provider. On 12/2/17, AM's presumptive test had

        no inconsistencies, yet a definitive test was performed. Both tests were billed

        to Kentucky Medicare/Medicaid. The EHC files shows that AM met with Dr.

        Matthew Rasberry that day. The American Toxicology results pages show that

        Dr. Herrell requested both tests. The Medicare billing data has Dr. Rasberry

        as the provider. On 01/03/18, AM's presumptive test had no inconsistencies,

        yet a definitive test was performed. Both tests were billed to Kentucky

        Medicare/Medicaid. The EHC files shows that AM met with Dr. Danny

        Robinson that day. The American Toxicology results pages show that Dr.

        Herrell requested both tests. The Medicare billing data lists Dr. Rasberry as

        the provider for the presumptive test and Dr. Stephen Cirelli as the provider for

        the definitive test. (Note: On occasions such as these, where 4 different

                                          37



Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 37 of 79 PageID #: 40
        physicians are referenced for a single trip to EHC, and the subsequent lab

        billing, the inconsistencies make it very difficult for investigators to fully

        analyze the suspected fraud, and further establishes the need to obtain/analyze

        records maintained by American Toxicology.) On 6/2/18, AM's presumptive

        test had no inconsistencies, yet a definitive test was performed. Both tests

        were billed to Kentucky Medicare/Medicaid. The EHC files shows that AM

        met with Dr. Matthew Rasberry that day. The American Toxicology results

        pages show that Dr. Rasberry requested both tests. The Medicare billing data

        has Dr. Rasberry as the provider.

    -   Patient "RT" was seen at EHC on a monthly basis in 2018. On 6/15/18, RT's

        presumptive test had no inconsistencies, yet a definitive test was performed.

        Both tests were billed to Kentucky Medicare/Medicaid. The EHC files shows

        that RT met with Dr. Bobby Joe Lee that day. The American Toxicology

        results pages show that Dr. Hood requested both tests. The Medicare billing

        data lists Cyrus Erikson as the provider for the presumptive test and Helen .

        Bidawid as the provider for the definitive test. (Note: Again, four different

        listed providers.) On 7/13/18, RT' s presumptive test had no inconsistencies,

        yet a definitive test was performed. Both tests were billed to Kentucky

        Medicare/Medicaid. The EHC files shows that RT met with Dr. Hood that

        day. The American Toxicology results pages show that Dr. Hood requested

        both tests. The Medicare billing data lists Helen Bidawid as the provider for

                                            38



Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 38 of 79 PageID #: 41
             the definitive test. The presumptive test was only billed to Medicaid and has

             no listed provider. On 7/27/18, RT's presumptive test had no inconsistencies,

             yet a definitive test was performed. Both tests were billed to Kentucky

             Medicare/Medicaid. The EHC files shows that RT met with Dr. Herrell that

             day. The American Toxicology results pages show that Dr. Herrell requested

             both tests. The Medicare billing data has Helen Bidawid as the provider for

             the definitive test. The presumptive test was only billed to Medicaid and has

             not listed provider.

       -     On 5/1/18, EHC patient "DD" had a presumptive test with no inconsistencies,

             yet a definitive test was performed. The EHC files shows that DD met with

             Dr. Matthew Rasberry that day. The American Toxicology results pages show

             that Dr. Robert Taylor requested both tests. The Medicaid billing data has no

             record of funding the presumptive test but does show the definitive test was

             billed to Kentucky Medicaid and the referring physician is listed as Dr. Robert

             Dukes.


       78.      My review which discovered the above examples, and many more similar

examples not provided, was limited to a portion of the patient files provided by

Crossroads, in addition to documents seized from inside the clinic, and only represent a

small percentage of testing that was performed at American Toxicology, for EHC. Given

the ease in which these examples were located, I believe the excessive testing (and

corresponding use of multiple physician names) is likely widespread throughout the EHC
                                              39



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 39 of 79 PageID #: 42
patient population. I believe a search of documents, both physically and/or digitally

maintained by American Toxicology will allow investigators to more thoroughly detect

the full scope of excessive testing and the corresponding billing associated with the

testing.


                 Overall Concern ofMedical Necessity for the EHC UDT


       79.    In addition to the above, I believe the UDT associated with EHC can, in

general, be deemed as not medically necessary, and therefore not authorized to be funded

by Medicare/Medicaid. I base this on my discussions with former EHC patients, former

EHC employees and an examination of the patient medical charts and other

documentation located and seized during the search warrants at EHC, which collectively

have revealed that regardless of the UDT results, EHC patients were very likely to

continue receiving the same medical care at EHC. Although there is definitely evidence

that patients failing UDT at EHC were often required to have more frequent

appointments at EHC, the vast majority of the patients continued to receive the same

medications and continued as patients (not dismissed) regardless of the UDT outcomes.

Many patients continued to fail, in fact some failed more often than passed, however they

remained patients at EHC. Based on records collected at EHC during the search

warrants, I have the following examples to provide, although these are just a sample of

the many examples both known and yet unknown to investigators.




                                            40



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 40 of 79 PageID #: 43
        -    Between the dates of 7/2/18 and 11/2/18, EHC patient "RB" had approximately

             11 drug screens. On nine of those tests, RB had the presence of an opioid other

             than Suboxone.

        -    Between the dates of 3/15/17 and 10/4/18, EHC patient "SC" had

             approximately 33 drug screens. Of those results, 26 were classified as either a

             "lapse" or "unexpected outcome", meaning non-prescribed drugs were present

             and/or prescribed drugs were not present. Of those failed tests, 16 showed

             positive for the presence of an opioid other than Suboxone.

       -     Between the dates of6/16/17 and 12/7/18, EHC patient "MS" had

             approximately 37 drug screens. Of those results, 33 tests were positive for the

             presence of methamphetamine or amphetamine, often times both.

       -     Between the dates of 10/10/16 and 11/5/18, EHC patient "EM" had

             approximately 36 drug screens. Of those results, only 7 are listed as "passed"

             and 25 of the tests were positive for cocaine.

       -     On a drug screen results page for patient "TC" located and seized from EHC

             on 12/13/18, the notation "Last passed UDS" is written next to the tested dated

             12/30/16. It appears the page was printed on 10/15/18 and it indicates TC had

             been to EHC approximately 20 times since the last passed drug screen.


       80.       Investigators have interviewed several former EHC employees, including

physicians, which have indicated failed drug screens did not lead to the dismissal ofEHC

patients.
                                               41



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 41 of 79 PageID #: 44
       81.    A former EHC employee, the aforementioned "EHCI", who was involved

in administrative tasks during her employment, was asked if patients were dismissed for

diversion; she replied, "No, not really." EHCI said some patients have been dismissed

due to failed drug screens but not for failed pill counts. EHCI was asked who made

those decisions. EHCI said she would call the patients for the pill counts herself; if the

request resulted in a no-show or a failed pill count, no one was ever cut off and that was

Lori Barnett's decision. EHC I said if an EHC physician wanted to dismiss a patient, the

physician was not allowed to do that themselves; that decision had to be made by Barnett.

She conveyed that it was not common for Barnett to dismiss a patient. EHC I said she

dismissed two patients for being very rude but patients were not dismissed for failed drug

screens. She said there were occasions when physicians would refuse to see a patient and

Barnett would re-schedule the patient to see a different physician.


       82.    Below are portions ofmy discussion with Dr. Keri Mcfarlane, former EHC

physician, regarding patients failing drug screens at EHC and the process of dismissing,

or "firing" patients. (SU= myself, KE= Dr. Mcfarlane, DI= Diversion Investigator

Michael Hughes)


SU: Were you allowed to boot someone from the clinic without them? Like could, did
you have the authority to say you are no longer ...
KE: Supposedly yes.
SU:Mhmm.
KE: But no. Because I fired multiple people and they ended up on someone else's
schedule.
      Later in the conversation ...

                                            42


Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 42 of 79 PageID #: 45
KE: So, if I would go and say hey this patient needs to be fired. And I would like fire the
patient. All of a sudden, I saw them like a month later, and they're, they were on
someone else's schedule. And I'm like, what the hell, I fired the patient. Why?
SU: For a good reason.
KE: For good reason.
SU:Mhmm.

KE: Why is the patient back?
SU: Do you feel then, she's almost turning a blind eye to the diversion, or?
KE: Yeah, I'm just saying as a physician.
SU: Yeah.
KE: And I'm telling you that this patient needs to be fired and I'm no longer seeing this
patient and you just take the patient and put them with another physician.
SU: How often did that happen?
KE: Mmm quite a few times.
SU: Like more than five?
KE: Oh yeah.
SU: And that was Lori specifically?
KE: Oh yeah. She was in control of the schedule, she was in control of what, what doctor
saw what patient and when they were scheduled.
SU: Okay.

KE: What day they worked.
DI: When you brought that to her attention what did she say?
KE: "Oh well I talked with them and we 're going to give them another chance" and blah,
blah. I'm like, you know, I. . .I'm, I'm the queen of forgiveness, I give them a three
strikes and you're out.

SU: Yeah.
KE: That, that's my feeling on it.
SU: Three failed drug strikes or urine strikes.
                                             43



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 43 of 79 PageID #: 46
DI: What did Taylor say when you brought it to his attention?
KE: He wasn't there to bring it to.
DI: He wasn't there, okay.
KE: Everything had to go through Lori, that's what I was told.
SU: Okay.
KE: Specifically, from Rob, everything went through Lori.
       Later in the conversation ....


KE: I was put in my place, I was told how, what I was going to do, that Lori was running

it, that my patients were not my patients. Cause I even went to them a couple of times and

said listen this patient needs to be fired. I even went to Rob and I said I just saw that

patient come back, why is that patient back here?


SU:Mhm.


KE: And he had said, oh well Lori talked to the patient and we decided that we're going

to put them with them because you obviously have a personality conflict with them.


       83.    During one of my two discussions with Dr. Erin Hood, she said she

dismissed patients while employed at EHC. I later asked Dr. Hood to approximate how

many patients she dismissed during her two years of employment; Dr. Hood said,

"probably three." She said she fired the patients because the patients, "never really

passed (drug) screens", she added that the patients were "not even trying to hide" their

non-compliance with the treatment/sobriety. Of the patients that had never passed their

tests, which she ultimately dismissed, I asked why the patients weren't previously
                                              44


 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 44 of 79 PageID #: 47
dismissed. Dr. Hood said it was the first time she had seen those patients, and

upon seeing their previous UDT results, she told Dr. Herrell those patients needed to be

dismissed. She said there were protocols at EHC regarding failed UDT, which

included increasing the frequency patients had to come in and then dismissing the

patients that continued to fail, but those protocols were not being followed. She noted

some of the failing patients had not even been moved to bi-weekly visits but remained

on monthly visits. Regarding patients who continued to test positive for stimulants, she

said the protocols called for physicians to prescribe those patients "supportive

medications." Dr. Hood said the three aforementioned patients that she dismissed all

continuously tested positive for opiates and/or other illicit drugs. She later said she did

not confirm if those patients were truly dismissed from EHC, or just placed with a

different physician on their next visit.


       84.    In September 2019, I spoke with a former EHC administrative supervisor

(EHC3) who is currently an employee of Crossroads. During the discussion, EHC3

stated that patients were rarely dismissed at EHC. I asked EHC3 to estimate the number

ofEHC patients dismissed during her five years as an EHC employee; EHC3 estimated

that more than 10 but less than 20 patients were dismissed during those five years.

Therefore EHC3, an administrative supervisor who had vast knowledge of the EHC

operations, believes on average, approximately 3 EHC patients were dismissed each year.

Given the fact that EHC had over 1,000 patients, this further demonstrates that the UDT

had little/no impact on the medical decisions. EHC3 also said that physicians could not
                                             45



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 45 of 79 PageID #: 48
dismiss patients and only Dr. Taylor and Barnett could make those decisions. She stated

that on several occasions, physicians were led to believe they had dismissed patients but

the patients were actually re-scheduled with different physicians. It is also noteworthy

that when I asked EHC3 how many patients were referred to a higher level of care, based

on failed drug screens, EHC3 replied, "[n]ot very many at all."


       85.    It should be noted that two DEA confidential sources (CSs) who made

controlled visits to EHC on behalf of the DEA were dismissed as patients. This was

detailed thoroughly in the incorporated affidavit. It was also detailed that both CSs were

previous and longstanding EHC patients prior to their cooperating with DEA and that

their dismissals for failed drug screens was inconsistent with the past behaviors of the

EHC personnel, as the CSs' medical files showed they had consistently failed the drug

screens in the past. The incorporated affidavit notes that the EHC staff may have been

aware of the CSs' cooperation, in part, because one of the CSs stated he/she believed

EHC employees were speaking in the hall and discussing the possibility that he/she was

cooperating with law enforcement. Since the time that affidavit was written, I have now

discovered through discussions with a two former EHC employees (EHCl and EHC3),

and corroborated through text messages saved on EHC 1's phone, that EHC had been

advised by a pharmacist in Kentucky that the CSs were cooperating with law

enforcement and the decision was made to fire/dismiss the CSs as patients. Therefore, I

do not believe those dismissals are a true reflection of the practices occurring at EHC.

Instead, I believe EHC used the failed drug tests as a pretext to get rid of the cooperating
                                             46



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 46 of 79 PageID #: 49
patients to limit the investigators' ability to continue investigating EHC. In fact, I believe

the CS's repeatedly failed tests, with no dismissals (up until the tip was received from the

Kentucky pharmacist) is indicative of the EHC culture; failed drug tests had little to no

consequences.


       86.    This leads to my conclusion that the test results were not being used to

make medical decisions, and therefore were not medically necessary and the billing of

these tests was fraudulent.


                                           Motive


       87.    In order for EHC to practice addiction treatment, it had to conduct UDT to

maintain the appearance of a standard of care. The cost of these tests inevitably fell upon

the clinic, the patient or insurance. Based upon the interviews with Dr. Taylor and Lori

Barnett, I know that EHC did not provide any money to American Toxicology, and

therefore EHC was not paying for the tests. Furthermore, during the interviews I was

told EHC did not collect money from the EHC patients for the labs, therefore I know that

if/when American Toxicology was compensated for the labs associated with EHC,

American Toxicology had to collect funds from insurance entities and/or bill the patients

directly (especially necessary for non-insured patients).


       88.    I do not believe American Toxicology was receiving substantial payments

from directly billing EHC patients for the lab services. In some of my interviews of

former EHC employees it has been brought up that, at times, some patients have received
                                             47


Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 47 of 79 PageID #: 50
bills for the lab testing, although it is not entirely clear if these bills represented full costs

(for the uninsured) or required co-pays for the insured, or a combination of the both.

When I spoke with the aforementioned "EHC3", a former EHC administrative

supervisor, she recalled some patients complaining that they had received bills from

American Toxicology and advised Barnett of the issue; EHC3 said Barnett said the

patients should not be receiving bills and said she (Barnett) would speak to "Mike"

(Dube) about the complaints. When I spoke to Dr. Keri Mcfarlane regarding this subject

she said, "I was told, the way I was told was to tell my patients, when I was there was

that you'll get 3 bills. Ignore them, they won't send you to collections, they'll work out a

deal." However, based on the discussions with Dr. Taylor and Lori Barnett, I believe no

"deal" was ever reached and the vast majority of the billing from American Toxicology

to EHC patients went unpaid/ignored. I base this belief upon: 1) the EHC patient

population is comprised of drug addicted persons, the majority of which rely upon

government subsidies for income/care and therefore have little money to provide to

American Toxicology; 2) Even if the patients did have the funds to pay the American

Toxicology bills, if they were given advice from EHC employees to ignore the bills, it is

very likely that advice was followed, as it benefited the patient.


       89.    Therefore, this leads to the conclusion that American Toxicology's primary

(if not sole) income derived from preforming tests for EHC patients was insurance,

including Medicare/Medicaid. Based on that conclusion, I believe EI:IC was receiving

the benefit of free UDT for certain uninsured or underinsured EHC patients from
                                               48



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 48 of 79 PageID #: 51
American Toxicology. For instance, I know that our undercover investigator who

attended several visits at EHC provided no insurance information to EHC. Yet, in review

of the undercover's patient file, received from Crossroads, I see that American

Toxicology conducted urine analysis for each undercover visit. The undercover was

never asked to pay an additional amount other than the cash price at EHC. If Dr. Taylor

was honest/correct in saying that EHC never provided money to the lab for services, this

would be one example of many uninsured EHC patients that had tests performed

although EHC and its patients incurred no costs. Certainly this would be a great benefit

to EHC, because if the costs of the tests fell upon EHC, the ownership would lose profits

or be forced to increase their visitation costs and risk losing customers/patients.


       90.    Following my interview with Dr. Mcfarlane, she provided me with some

emails she had maintained pertaining to her employment with EHC. One of those emails

was titled, "Fwd: Axis Diagnostic Letter". The email had been forwarded to Dr.

Mcfarlane, Dr. Herrell and Dr. Mark Grenkoski on March 11, 2015. The

email contained an attachment which was a letter sent to EHC from AXIS Diagnostics

(Lab). In the body of the email, Dr. Taylor wrote, "Time for another fight. Look at

below letter from the Hematology lab. Their position being now that they are gone all

unpaid noninsured should be paid by EHC. They will be meeting EJ tomorrow. Will

keep you updated. Thanks, Robert." The attached letter from AXIS indicated that

patients, without insurance, were not paying their obligations to Axis and therefore Axis

was seeking reimbursement from EHC, in the amount of $55,380. AXIS threatened to
                                             49



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 49 of 79 PageID #: 52
send the balance to collections. I found this document significant because if American

Toxicology, like Axis, was not able to successfully collect funds directly from the EHC

patients, then those tests were in fact going unpaid and this letter from Axis shows what

other labs, not as friendly to EHC, may take in order to recover their costs.


       91.    In August 2019, I spoke with a former EHC employee (EHC2) whose

statements further emphasized this point. EHC2 stated that before she became an EHC

employee, she worked for Quest Labs and was positioned inside the EHC Jacksboro

location, in approximately 2015. She said Quest collected and processed blood samples

from some EHC patients and also processed some of the urine samples. She said Quest

began having difficulties collecting money for the work they were conducting because

insurances were not paying for the labs, due to EHC being a cash-only business. EHC2

said EHC attempted to make arrangements with Quest in which Quest would conduct

some labs without pay and Quest "absolutely" refused to practice in that manner, which

ultimately led to Quest withdrawing from EHC altogether. EHC2 said American

Toxicology then began doing all of the labs for EHC.


      92.    The proceeding paragraphs demonstrate just how substantial of a benefit it

was to the EHC ownership that American Toxicology performed UDT without payment

and without consequences to EHC and/or its patients.


      93.    In tum, American Toxicology has also benefited from its partnership with

EHC. As detailed above, American Toxicology has received over $5,000,000 from

                                            50



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 50 of 79 PageID #: 53
Kentucky Medicare/Medicaid and undoubtedly additional funds from Tennessee

Medicaid/Medicare and private insurances for processing UDT for EHC patients.

Although the evidence, to date, suggests that American Toxicology processes many drug

tests for EHC without compensation, the evidence also suggests that American

Toxicology processes many unnecessary definitive tests for EHC, of which American

Toxicology receives substantial compensation.


       94.    In addition to the financial incentives listed above for each business/owner,

there may be additional benefits/agreements between Dr. Dube and Dr. Taylor that is yet

unknown to investigators. Their close relationship, depicted in their text messages, and

the aforementioned exchange of $50,000 between the parties certainly shows the

potential for such an agreement. Additionally, Dr. Taylor's clear deceptiveness when

speaking to me about the lab demonstrates his desire to deter law enforcement from

examining the relationship between the businesses and/or owners.


                   Additional Corroboration of Concerning Activities


       95.    Further corroborating that fraudulent activity was taking place between

EHC and American Toxicology, EHC3 (a current Crossroads employee) told me that

Crossroads terminated its relationship with EHC due to concerns about its billing

practices.


       96.   According to EHC3, when Crossroads learned of Dr. Rasberry's complaint

that his name was being used for insurance billing of patients he never saw (as previously
                                            51



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 51 of 79 PageID #: 54
mentioned by Dr. Hood and documented above), Crossroads requested that EHC3 help

perform an audit of the lab billing, with specific emphasis on the names that were being

submitted as the "referring providers". EHC3 said the audit confirmed American

Toxicology's misuse of physicians' names on requisition forms. EHC3 said the forms

were supposed to show the names of the physicians actually seen by the patients,

however names were, at times, changed to reflect the names of physicians that were

covered by specific insurance plans. EHC3 said this audit occurred approximately 2-3

months ago and resulted in Crossroads immediately dropping American Toxicology. It is

also noteworthy that EHC3 said Crossroads now contracts with a large lab company and

that company bills Crossroads for each non-insured patient that is tested; this again

demonstrates that EHC was receiving a substantial benefit from American Toxicology's

free testing.


       97.      Based on the facts set forth above, there is probable cause to believe that

individuals associated with EHC and American Toxicology have: (1) Conspired to

Distribute Controlled Substances, in violation of Title 21, United States Code, Section

846; (2) Conspired to Commit Health Care Fraud, in violation of Title 18, United States

Code, Sections 1347 and 1349.


                     Probable Cause Related to Each Target Location


                        Target Location#] - (American Toxicology)




                                              52



Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 52 of 79 PageID #: 55
       98.    In order to fully determine the level of fraud committed in this case, it is

necessary for investigators to obtain copies of the completed requisition forms used by

American Toxicology. Furthermore, investigators are seeking to locate financial

documents that show American Toxicology's accounts payable, amounts received and

amounts written off. Additional items such as policies and relevant communications,

more thoroughly detailed below and in the attachments are also sought. It is the belief of

investigators that many of these items will be located at the lab itself, Target Location # 1.


       99.    I have spoken with a former American Toxicology employee, the

aforementioned "AT 1". AT 1 told me the urine samples collected at EHC were sent, via

Fed Ex, to the American Toxicology lab in Johnson City, TN. She said the samples were

accompanied with the original request forms and no copies of those forms were kept at

EHC. She said she was told by American Toxicology supervisors not to scan those

forms into the EHC digital platform (Salesforce). Because these forms were mailed to

Target Location #1, I believe these forms, or digital duplicates of the forms, remain at

Target Location #1.


       100.   As detailed in the incorporated affidavit, investigators know that EHC

utilized a third party company, Salesforce, to digitally store EHC patient records and

other EHC data. In July 2018, I sought and obtained a search warrant authorizing

Salesforce to provide EHC records to the DEA. Part of the production from Salesforce

were records detailing when EHC personnel had logged onto the EHC Salesforce


                                             53



Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 53 of 79 PageID #: 56
database. Those records provide the times, dates, and Internet Protocol ("IP") addresses

that individuals utilized to log into the database. The records received included log-in

records up to June 2018. From a review of those records, I see that the email address

americantoxicology@yahoo.com was regularly used to logon to the EHC server, via three

different IP addresses. Based on an open internet search, I was able to determine two of

those IP addresses are associated at/near the vicinity of the two EHC locations.

Therefore, those likely represent the work that was being done by the American

Toxicology employees that worked inside each respective EHC location. The third IP

address, 75.130.55.74, was found to be associated with Johnson City, TN. Pursuant to an

Administrative Subpoena, I received records from Charter Communications that the IP

address was subscribed to "American Toxicology Labs" with the listed address of Target

Location # 1. This confirms that employees inside Target Location # 1 were accessing the

EHC server and further confirms this is the location that the samples and requisition

forms were being mailed to.


       101.   During my discussion with EHC3, she also confirmed that EHC/Crossroads

did not retain copies of the lab requisition forms and that the original forms were mailed

to American Toxicology with the urine samples, daily. As previously detailed, according

to EHC3, approximately 2-3 months ago she aided in performing an audit for American

Toxicology's insurance billing associated with EHC/Crossroads patients. Per EHC3, as

part of the audit, Crossroads requested some requisition forms from American

Toxicology and American Toxicology complied and provided the documents to
                                            54



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 54 of 79 PageID #: 57
Crossroads. This confirms that American Toxicology is in possession of requisition

forms that are of significant interest to this investigation.


       102.    Through communications with HHS, I know that federal regulations and

CLIA require labs to retain certain documents, including requisition forms, for two years;

and furthermore insurers often require the same preservation for up to five years.

Therefore, it is probable that American Toxicology maintains possession of a substantial

amount of requisition forms that relate to the billing of tests performed for

EHC/Crossroads.


       I 03.   In addition to the above, I also believe records regarding direct patient

billing for testing and co-pays will be located at Target Location #I. These records will

help investigators determine: I) How many tests were performed by American

Toxicology that were not paid for at all and therefore were a free service continuously

provided to EHC; 2) Were patients paying co-pays required for the services funded by

some insurances entities.


       I 04.   Moreover, I know from my training and experience, and from consultation

with other experienced law enforcement officers, that medical facilities almost always

keep records of their activities, including records relating to patient care. I also know

from my consultation with other law enforcement agents that clinical laboratories

typically maintain records of their business activities, including laboratory requisition

forms (the forms providers use to order tests), tests results and billing information.

                                              55



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 55 of 79 PageID #: 58
       105.   I also know, based on my training and experience, and after consultation

with other law enforcement agents, that:


      a.      Persons involved in the health care industry maintain a large amount of

      information on computers. They utilize an electronic medical records system that

      provides detailed information such as what services the patients received, who was

      the treating physician, billing, payment, and location of treatment, among other

      information.


              b.     The majority of Medicare, Medicaid and general insurance claims are

      submitted electronically via computer;


              c.     Medicare, Medicaid and private insurance compames maintain

      websites that provide education materials and claim-submission assistance to

      medical providers;


              d.     Many compames conduct business transactions such as banking,

      product ordering, travel, payroll, and more via computers;


              e.     Electronic medical records, diagnostic readings, and prescriptions are

      becoming increasingly popular with health care professionals;


              f.     Persons involved in criminal activities often conceal information in

      their computers;




                                            56



Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 56 of 79 PageID #: 59
                g.     Persons involved in criminal activities commonly maintain in their

         businesses the following: notes, phone numbers, memorandums, books, papers,

         patient files and business documents relating to the criminal activity and/or

         associates involved in the illegal activity, which are often kept as computer data

         files in computers or data in cell phones and personal digital assistants.


         106.   Accordingly, I am requesting authority to seek any and all UDT records

related to EHC and EHC's patients, in any form,2 including but not limited to orders,

requests, results, as well as any records or documents associated with CLIA, or any other

accreditation entity, including certifications, are relevant to this investigation. In

particular, based on the foregoing and my investigation to date, I believe there is probable

cause to believe that the following types of evidence are likely to be found at Target

Location # 1:




2
  In March 2018, investigators obtained prescription records for a pharmacy in Tennessee
identified as a common location for EHC's Tennessee patients to fill their prescriptions.
Those records indicated that Tennessee patients received similar types of prescriptions,
including, frequently, 3 doses of buprenorphine per day, often combined with a
benzodiazepine. A preliminary review ofEHC's data from Tennessee's Prescription
Drug Monitoring Program similarly shows that there does not appear to be a material
difference in how EHC prescribes to Tennessee patients versus Kentucky patients. It also
appears that EHC does not assign different physicians to see Tennessee or Kentucky
patients. Accordingly, I respectfully submit there is probable cause to review records for
patients regardless of their state of origin.


                                               57



    Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 57 of 79 PageID #: 60
       107.   Hard Copy Records. As noted, multiple witnesses have also told me that

hard copy records, including lab requisition forms, were regularly sent to American

Toxicology's offices at Target Location #1. I seek to seize any records that pertain to

UDT performed on behalf ofEHC, including but not limited to documentation oftests

performed, the results and funding billed/received for the testing. I also seek to seize any

documents, notations or other records that contain: communications/coordination with

EHC employees/ownership; the name(s) ofEHC physicians; EHC work schedules; and

records of payments made between EHC (or Dr. Robert Taylor, or Lori Barnett) and

American Toxicology (or Dr. Micheal Dube, or Regan Dube).


       108.   Electronic Records on Servers or Individual Computers. Based on my

training and experience, as well as my investigatic_m to date, I believe Target Location # 1

will contain individual computers or servers on which evidence is likely stored. Like

most businesses, I know from consulting with other knowledgeable law enforcement

officers, including HHS agent( s), it is common practice for clinical laboratories to utilize

computers and/or servers for everything from internal communications, to storing lab

requisitions, to processing laboratory test results and submitting claims for

reimbursement to insurers. Among other things, employees typically use computers to

display the findings and results ofUDT. Given the types of tests for which American

Toxicology has repeatedly billed, it is likely that the practice uses one or more computers

to run and display results from the analyzer(s) and to store the results oftests. Based on

my experience, it is also likely that many of these documents were created or viewed in
                                             58



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 58 of 79 PageID #: 61
electronic form, and emails or attachments likely stored on individual employees'

computers. Moreover, as noted, EHC3 's recent interactions with American Toxicology

have confirmed that American Toxicology has stored documents relating to UDT for

EHC's patients and has sent them to EHC (and its successor company) via e-mail. This

confirms that American Toxicology has stored relevant documents in an electronic

format and used e-mail to communicate about these matters.


       109.   Employee Records. I seek to seize any employee records located at the

Target Locations. I believe these files will aid investigators in identifying current and

former employees that investigators will then seek to interview in order to learn of their

experiences, and possible culpability, while working at American Toxicology.


                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS


       110.   As described above and in the accompanying attachments, this application

seeks permission to search for records that might be found in Target Location # 1, in

whatever form they are found. One form in which the records might be found is data

stored on a computer's hard drive or other storage media. Investigators seek to seize and

search these digital storage devices to further this investigation. Thus, the warrant

applied for would authorize the seizure of electronic storage media or, potentially, the

copying of electronically stored information, all under Rule 41 (e)(2)(B).


       111.          Probable cause. I submit that if a computer or storage medium is

found at Target Location # 1 reasonably identified as having been used by individuals
                                             59



Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 59 of 79 PageID #: 62
involved in American Toxicology's operations, there is probable cause to believe that the

records sought will be stored on that computer or storage medium, for at least the

following reasons:


          a. Based on my knowledge, training, and experience, I know that computer

             files or remnants of such files can be recovered months or even years after

             they have been downloaded onto a storage medium, deleted, or viewed via

             the Internet. Electronic files downloaded to a storage medium can be stored

             for years at little or no cost. Even when files have been deleted, they can be

             recovered months or years later using forensic tools. This is so because

             when a person "deletes" a file on a computer, the data contained in the file

             does not actually disappear; rather, that data remains on the storage medium

             until it is overwritten by new data.


          b. Therefore, deleted files, or remnants of deleted files, may reside in free

             space or slack space-that is, in space on the storage medium that is not

             currently being used by an active file-for long periods of time before they

             are overwritten. In addition, a computer's operating system may also keep

             a record of deleted data in a "swap" or "recovery" file.


          c. Wholly apart from user-generated files, computer storage media-in

             particular, computers' internal hard drives-contain electronic evidence of

             how a computer has been used, what it has been used for, and who has used

                                            60



Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 60 of 79 PageID #: 63
              it. To give a few examples, this forensic evidence can take the form of

              operating system configurations, artifacts from operating system or

              application operation, file system data structures, and virtual memory

              "swap" or paging files. Computer users typically do not erase or delete this

              evidence, because special software is typically required for that task.

              However, it is technically possible to delete this information.


          d. Similarly, files that have been viewed via the Internet are sometimes

              automatically downloaded into a temporary Internet directory or "cache."


          e. Based on the evidence related to this investigation outlined above,

              including the statements ofEHC3, I am aware that computer equipment

              was used to generate, store, and/or print documents used in the potential

              health care fraud scheme. There is reason to believe that there is a

              computer system currently located at Target Location # 1.


       112.   Forensic evidence. As further described in the accompanying attachments,

this application seeks permission to locate not only computer files that might serve as

direct evidence of the crimes described on the warrant, but also for forensic electronic

evidence that establishes how computers were used, the purpose of their use, who used

them, and when. There is probable cause to believe that this forensic electronic evidence

will be on any storage medium reasonably identified as having been used by individuals

involved in American Toxicology's operations because:

                                             61



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 61 of 79 PageID #: 64
        a. Data on the storage medium can provide evidence of a file that was once on

           the storage medium but has since been deleted or edited, or of a deleted

           portion of a file (such as a paragraph that has been deleted from a word

           processing file). Virtual memory paging systems can leave traces of

           information on the storage medium that show what tasks and processes

           were recently active. Web browsers, e-mail programs, and chat programs

           store configuration information on the storage medium that can reveal

           information such as online nicknames and passwords. Operating systems

           can record additional information, such as the attachment of peripherals, the

           attachment ofUSB flash storage devices or other external storage media,

           and the times the computer was in use. Computer file systems can record

           information about the dates files were created and the sequence in which

           they were created, although this information can later be falsified.


       b. As explained herein, information stored within a computer and other

           electronic storage media may provide crucial evidence of the "who, what,

          why, when, where, and how" of the criminal conduct under investigation,

          thus enabling the United States to establish and prove each element or

          alternatively, to exclude the innocent from further suspicion. In my

          training and experience, information stored within a computer or storage

          media (e.g., registry information, communications, images and movies,

          transactional information, records of session times and durations, internet
                                         62



Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 62 of 79 PageID #: 65
           history, and anti-virus, spyware, and malware detection programs) can

           indicate who has used or controlled the computer or storage media. This

           "user attribution" evidence is analogous to the search for "indicia of

           occupancy" while executing a search warrant at a residence. The existence

           or absence of anti-virus, spyware, and malware detection programs may

           indicate whether the computer was remotely accessed, thus inculpating or

           exculpating the computer owner. Further, computer and storage media

           activity can indicate how and when the computer or storage media was

           accessed or used. For example, as described herein, computers typically

           contain information that log: computer user account session times and

           durations, computer activity associated with user accounts, electronic

           storage media that connected with the computer, and the IP addresses

          through which the computer accessed networks and the internet. Such

          information allows investigators to understand the chronological context of

          computer or electronic storage media access, use, and events relating to the

          crime under investigation. Additionally, some information stored within a

          computer or electronic storage media may provide crucial evidence relating

          to the physical location of other evidence and the suspect. For example,

          images stored on a computer may both show a particular location and have

          geolocation information incorporated into its file data. Such file data

          typically also contains information indicating when the file or image was

                                         63



Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 63 of 79 PageID #: 66
            created. The existence of such image files, along with external device

            connection logs, may also indicate the presence of additional electronic

            storage media (e.g., a digital camera or cellular phone with an incorporated

            camera). The geographic and timeline information described herein may

           either inculpate or exculpate the computer user. Last, information stored

           within a computer may provide relevant insight into the computer user's

           state of mind as it relates to the offense under investigation. For example,

           information within the computer may indicate the owner's motive and

           intent to commit a crime (e.g., internet searches indicating criminal

           planning), or consciousness of guilt (e.g., running a "wiping" program to

           destroy evidence on the computer or password protecting/encrypting such

           evidence in an effort to conceal it from law enforcement).

        c. A person with appropriate familiarity with how a computer works can, after

           examining this forensic evidence in its proper context, draw conclusions

           about how computers were used, the purpose of their use, who used them,

           and when.

        d. The process of identifying the exact files, blocks, registry entries, logs, or

           other forms of forensic evidence on a storage medium that are necessary to

           draw an accurate conclusion is a dynamic process. While it is possible to

           specify in advance the records to be sought, computer evidence is not

           always data that can be merely reviewed by a review team and passed along

                                           64



Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 64 of 79 PageID #: 67
                to investigators. Whether data stored on a computer is evidence may

                depend on other information stored on the computer and the application of

                knowledge about how a computer behaves. Therefore, contextual

                information necessary to understand other evidence also falls within the

                scope of the warrant.


             e. Further, in finding evidence of how a computer was used, the purpose of its

                use, who used it, and when, sometimes it is necessary to establish that a

                particular thing is not present on a storage medium. For example, the

                presence or absence of counter-forensic programs or anti-virus programs

                (and associated data) may be relevant to establishing the user's intent.


       113.     Necessity of seizing or copying entire computers or storage media. In most

cases, a thorough search of a premises for information that might be stored on storage

media often requires the seizure of the physical storage media and later off-site review

consistent with the warrant. In lieu of removing storage media from Target Location # 1,

it may be possible to make an image copy of storage media. Generally speaking, imaging

is the taking of a complete electronic picture of the computer' s data, including all hidden

sectors and deleted files. Either seizure or imaging is often necessary to ensure the

accuracy and completeness of data recorded on the storage media, and to prevent the loss

of the data either from accidental or intentional destruction. This is true because of the

following:


                                              65



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 65 of 79 PageID #: 68
        a. The time required for an examination. As noted above, not all evidence

           takes the form of documents and files that can be easily viewed on site.

           Analyzing evidence of how a computer has been used, what it has been

           used for, and who has used it requires considerable time, and taking that

           much time on premises could be unreasonable. As explained above,

           because the warrant calls for forensic electronic evidence, it is exceedingly

           likely that it will be necessary to thoroughly examine storage media to

           obtain evidence. Storage media can store a large volume of information.

           Reviewing that information for things described in the warrant can take

           weeks or months, depending on the volume of data stored, and would be

           impractical and invasive to attempt on-site.


       b. Technical requirements. Computers can be configured in several different

           ways, featuring a variety of different operating systems, application

           software, and configurations. Therefore, searching them sometimes

          requires tools or knowledge that might not be present on the search site.

          The vast array of computer hardware and software available makes it

          difficult to know before a search what tools or knowledge will be required

          to analyze the system and its data on the Subject Premises. However,

          taking the storage media off-site and reviewing it in a controlled

          environment will allow its examination with the proper tools and

          knowledge.
                                         66



Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 66 of 79 PageID #: 69
           c. Variety offorms of electronic media. Records sought under this warrant

               could be stored in a variety of storage media formats that may require off-

              site reviewing with specialized forensic tools.


       114.   Nature of examination. The undersigned recognizes that seizure of a

company's computers may limit its ability to conduct business. As with any search

warrant, the agents assigned to this matter will execute this warrant in a reasonable

fashion. Reasonable execution will likely involve conducting an investigation on the

scene of what computers, or storage media, must be seized or copied, and what

computers or storage media may need not to be seized or copied. Where appropriate,

officers will copy data, rather than physically seize computers, to reduce the extent of

disruption. If company employees so request, the agents will, to the extent practicable,

attempt to provide the employees with copies of data that may be necessary or important

to the continuing function of the business. If, after inspecting the computers, it is

determined that some or all of this equipment is no longer necessary to retrieve and

preserve the evidence, the government will return it.

       115.   Based on the foregoing, and consistent with Rule 4l(e)(2)(B), the warrant I

am applying for would permit seizing, imaging, or otherwise copying storage media that

reasonably appear to contain some or all of the evidence described in the warrant, and

would authorize a later review of the media or information consistent with the warrant.

The later review may require techniques, including but not limited to computer-assisted



                                              67



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 67 of 79 PageID #: 70
scans of the entire medium, that might expose many parts of a hard drive to human

inspection in order to determine whether it is evidence described by the warrant.


                          Target Location #2 - (Duhe Residence)


        116.   The investigation has revealed that Dr. Dube and his wife, Regan Dube,

maintain a primary residence at Target Location #2. Both Dr. Dube and Regan Dube

have active Tennessee driver's licenses that have Target Location #2 listed as their

address.


       117.    As previously detailed, according to AT&T, the Target Telephone, which is

used by Dr. Dube, is subscribed to "American Toxicology Lab" of "113 Sterling Springs

Dr, Johnson City, TN 37604".


       118.    I know from documents received BB&T bank that American Toxicology

maintains an active account at their institution and the mailing address for that account is

Target Location #2. Furthermore, I know that Dr. Dube wrote the aforementioned

$50,000 check to Dr. Taylor from a personal account which is also held by BB&T and

also has Target Location #2 as the mailing address. Therefore, Target Location #2 is

likely to location Dr. Dube maintains financial records that are being sought to seize in

this application.


       119.    As previously detailed, I know from a search of the Tennessee Secretary of

State public website that "American Toxicology Labs, LLC" is an active business and the


                                             68



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 68 of 79 PageID #: 71
"Principal Office" and "Mailing Address" are both "113 Sterling Springs Dr, Johnson

City, TN". The "Registered Agent" is "Regan Dube" of "113 Sterling Springs Dr,

Johnson City, TN".


       120.   Investigators have conducted an open search of Regan Dube's Facebook

page. On that page, Regan lists that she is the "Owner of American Toxicology

Laboratories" and further lists that she is a "Stay-at-home parent" and therefore it can be

inferred that Regan Dube, the "Registered Agent" for American Toxicology uses Target

Location #2 as a place to conduct administrative duties associated with American

Toxicology.


       121.   As part of this investigation, I sought the aid of the United States Postal

Inspection Service. In response, starting in August 2019, a "mail cover" was initiated at

Dr. Dube's residence, Target Location #2. I have subsequently received and reviewed

images of the exterior of mail items received at that location. Those images show that

Dr. Dube and Regan Dube regularly receive mail at Target Location #2. Those images

also confirm that business and financial documents related to American Toxicology are

being mailed to Target Location #2. For example:


      -   On 8/8/19, two pieces of mail addressed to "American Toxicology Labs LLC"

          were received at Target Location #2. The mail was sent by the "Tennessee

          Depart of Labor and Workforce Development" and "Aetna".




                                             69



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 69 of 79 PageID #: 72
       -   On 8/9/19, one piece of mail addressed to "American Toxicology Labs LLC"

           was received at Target Location #2. The mail was sent by Blue Cross Blue

           Shield of Tennessee.

       -   On 8/13/19, one piece of mail addressed to "American Toxicology Labs LLC"

           was received at Target Location #2. The mail was sent by BB&T Bank.

       -   On 8/30/19, two pieces of mail addressed to "American Toxicology Labs

           LLC" were received at Target Location #2. The mail was sent by the "Social

           Security Administration" and "Med Pro Disposal".

       -   On 10/31/19, six pieces of mail addressed to "American Toxicology Labs

           LLC" were received at Target Location #2. Five of the mail items were sent

           by Blue Cross/Blue Shield of Tennessee and one of the items was sent by the

           "Kentucky Department for Medicaid Services, DXC.technology, Fiscal

           Agent".


       122.   Probable cause exists that a search of the Target Location #2, Dr. Dube's

primary residence and residence used to receive business and financial documents related

to American Toxicology, will result in the seizure of documents of evidentiary value,

possibly the Target Telephone and possibly assets that represent proceeds from the

alleged conspiracy. Furthermore, I know from training and experience those individuals

maintaining documents that reveal evidence of a criminal conspiracy most often

store/maintain those documents inside their primary residence. In addition to the primary

structure, investigators know that at least two large blue storage containers (or PODs) are
                                            70



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 70 of 79 PageID #: 73
located on the driveway of the property. The containers were first observed by

investigators in late July, when the last two photographs in Attachment C were taken.

The first photo in Attachment C was taken on 9/23/19 when a member of law

enforcement confirmed that the containers remain outside the residence on the driveway.

Based on the longevity of the containers' presence, I believe Dr. Dube is using the

containers to store items and perhaps storing documents related to his businesses,

including American Toxicology. Therefore, I seek the authority to search these

containers and other containers and/or outbuildings located on the property.


       123.   Because several people share Target Location# 2 as a residence, it is

possible that Target Location # 2 will contain areas that are predominantly used by

persons who are not suspected of a crime. If it is nonetheless determined that that it is

possible that the things described in this warrant could be found on any of those areas, the

warrant sought would permit the seizure and review of those items as well.


                    Target Telephone - Dr. Dube's cellular telephone


       124.   As detailed in this affidavit, Dr. Dube's has used (423) 946-4303 to

communicate with Dr. Taylor, and according to AT&T, this cellular telephone is

subscribed to "American Toxicology Lab" of "113 Sterling Springs Dr, Johnson City, TN

37604".


       125.   The text messages detailed in this affidavit demonstrate that Dr. Dube used

this phone to communicate with Dr. Taylor regarding the activities occurring between
                                             71



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 71 of 79 PageID #: 74
EHC and American Toxicology. Although those text messages stop at the time Dr.

Taylor's phone was seized by investigators, I know from records received from AT&T on

9/5/19, pursuant to an Administrative Subpoena, that the communication between the

Target Telephone and Dr. Taylor's same number (now ported to a new physical

telephone) remains ongoing and occurred as recent as late August. (Note: The records

only contained data up until 9/4/19). I believe the seizure and search of the Target

Telephone will result in additional communications that are of evidentiary value to this

investigation.


        126.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.


       127.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:


           a. Data on the storage medium can provide evidence of a file that was once on the

                 storage medium but has since been deleted or edited, or of a deleted portion of a

                 file (such as a paragraph that has been deleted from a word processing file).




                                                  72



Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 72 of 79 PageID #: 75
              b. Forensic evidence on a device can also indicate who has used or controlled the

                 device. This "user attribution" evidence is analogous to the search for "indicia of

                 occupancy" while executing a search warrant at a residence.


           c. A person with appropriate familiarity with how an electronic device works may,

                 after examining this forensic evidence in its proper context, be able to draw

                 conclusions about how electronic devices were used, the purpose of their use, who

                 used them, and when.


           d. The process of identifying the exact electronically stored information on a storage

                 medium that is necessary to draw an accurate conclusion is a dynamic process.

                 Electronic evidence is not always data that can be merely reviewed by a review

                 team and passed along to investigators. Whether data stored on a computer is

                 evidence may depend on other information stored on the computer and the

                 application of knowledge about how a computer behaves. Therefore, contextual

                 information necessary to understand other evidence also falls within the scope of

                 the warrant.


           e. Further, in finding evidence of how a device was used, the purpose of its use, who

                 used it, and when, sometimes it is necessary to establish that a particular thing is

                 not present on a storage medium.


       128.      Nature of examination. Based on the foregoing, and consistent with Rule

4l(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but


                                                   73



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 73 of 79 PageID #: 76
not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.


                                       CONCLUSION


       129.   Based on the foregoing, I request that the Court issue the proposed search

warrants.


                                REQUEST FOR SEALING


       130.   I further request that the Court order that all papers in support of this

application, including the affidavit and search warrant, be sealed for 180 days or until

further order of the Court. These documents discuss an ongoing criminal investigation

that is neither public nor known to all of the targets of the investigation. Accordingly,

there is good cause to seal these documents because their premature disclosure may

seriously jeopardize that investigation.




                                                 Jared ullivan, Special Agent
                                                 Drug Enforcement Administration


Subscribed and sworn to before me on this .2l_ ' °f September, 2019.




Dennis In
United States Magistrate Judge
                                              74



 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 74 of 79 PageID #: 77
                                     Attachment C
            Target Location #2: 113 Sterling Springs Drive, Johnson City, TN
                          (Dr. Michael Dube's primary residence)
The premises to be searched is a single-family, multi-story, brown-brick home with black
shutters and an attached three-car garage with storage containers located on the premises.
The residence is positioned well off Sterling Springs Drive and has a long driveway. At
the street, to the left of the driveway, there is a brick mailbox with an attached plate that
reads "113 Sterling Springs Dr." Three photos of premises follow:
 . ~-                 ,.. -:. ,. . , .<.




                                                                  ... .
                                                                      .$




 Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 75 of 79 PageID #: 78
Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 76 of 79 PageID #: 79
Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 77 of 79 PageID #: 80
                                    Attachment D




                              Things to be seized from:
      Target Location #2: 113 Sterling Springs Drive, Johnson City, TN
All documents, records and property that constitutes evidence of criminal acts in
violation of21 U.S.C. § 846, 18 U.S.C. § 1347 or 18 U.S.C. § 1349 from December 16,
2013 to the date the warrant is executed, including the following:
   a. Any records or documents referring to EHC, an EHC patient, or an EHC
      employee/owner/physician

   b. Records related to urine drug tests (UDT) that were performed on behalf of
      Express Health Care (aka EHC), including but not limited to documentation of
      tests performed, the referring physician/provider, the results, and the
      billing/payments for the testing

   c. Documents that record payments made between EHC (or Dr. Robert Taylor, or
      Lori Barnett) and American Toxicology Labs (or Dr. Michael Dube, or Regan
      Dube).

   d. Billing and deposit receipts/records, including records of any submissions to (or
      communications with) Medicare, Medicaid, or private insurers;

   e. All records or information showing the identity of the individuals responsible for
      billing submissions to Medicare, Medicaid, or private insurers;

   f. Bank account records, cash register reports, ledgers, wire transfer records, bank
      statements, tax records, tax returns, safe deposit box keys and records, vault
      key( s), safes, money wrappers, money containers, financial records and notes,
      showing payment, receipt, transfer, or movement of money relating to American
      Toxicology's operations;

   g. Currency in excess of $1,000 that investigators can reasonably deem to represent
      proceeds of the alleged fraudulent activates occurring at American Toxicology.

  h. Any computer, cellular telephone or other digital storage device that investigators
     can reasonably deem to hold digital evidence related to the alleged fraudulent
     activates occurring between American Toxicology and EHC (Note: For any such



Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 78 of 79 PageID #: 81
       seized item(s), investigators will submit a separate application for a subsequent
       search warrant that details the probable cause related to the specific device(s) prior
       to those items being searched.)

  1.   Personal telephone books, address books, telephone bills, photographs, letters,
       cables, telegrams, facsimiles, personal notes and documents, and other items
       which reflect names, addresses, telephone numbers, and communications
       regarding the diversion of controlled substances or defrauding a health care benefit
       program by Dr. Michael Dube and others;

 J. Indicia of occupancy, residency or ownership of the premises and things described
    in this warrant, including utility bills, telephone bills, loan payment receipts, rent
    receipts, trust deeds, lease or rental agreements, addressed envelopes, escrow
    documents and keys; and

  k. The opening, search and removal, if necessary, of any safe or locked receptacle or
     compartment, including briefcases, as any of the property heretofore listed may be
     maintained.




Case 2:19-mj-00253-CRW Document 4 Filed 09/24/19 Page 79 of 79 PageID #: 82
